Citation Nr: 0633428	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  02-18 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of fractures of the left and right rami 
of mandible and left zygoma, including partial paresthesia, 
left maxilla, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for the service-
connected residuals of a fracture of the left ulna, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for the service-
connected residuals of a fracture of the right ankle with 
degenerative changes, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased rating for the service-
connected residuals of a fracture of the femur with 
shortening of the right lower extremity, currently evaluated 
as 30 percent disabling.

5.  Entitlement to an increased rating for the service-
connected genu recurvatum of the right knee, currently 
evaluated as 10 percent disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran's wife and J.R.


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1960 to July 1963.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The RO denied entitlement to increased ratings for the 
veteran's service-connected disabilities of the mandible, 
left ulna, right ankle, right femur, right knee.  The RO also 
denied entitlement to a TDIU and denied service connection 
for arthritis of the left elbow.  

The case was remended by the Board to the RO, via the Appeals 
Management Center (AMC) in October 2004 for additional 
development of the record.  

During the pendency of the appeal, the RO issued a rating 
decision in October 2005 which granted service connection for 
arthritis of the left elbow and assigned an initial 10 
percent rating, effective from May 30, 2001.  As the grant of 
service connection is considered a full grant of benefits on 
appeal as to this issue, the issue is no longer in appellate 
status and before the Board at this time.  

In July 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcripts of his testimony is associated with the claims 
file.

The issues of entitlement to an increased rating for the 
service-connected service-connected residuals of fractures of 
the left and right rami of mandible and left zygoma, 
including partial paresthesia, left maxilla; and entitlement 
to a TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected fracture of the left ulna 
is manifested by arthritis of the elbow with painful limited 
motion of the forearm to a noncompensable degree; however, 
there is no objective evidence of other residual abnormality; 
and neither malunion of the ulna with bad alignment, loss of 
motion, nonunion, false movement, loss of bone substance nor 
marked deformity are shown.

2.  The veteran's service-connected right ankle fracture is 
manifested by pain, and no more than marked limitation of 
motion.  There is no evidence of ankylosis of the right 
ankle.

3.  The residuals of right femur fracture with right hip pain 
are not productive of ankylosis, limitation of thigh flexion 
to 10 degrees, a nonunion with or without loose motion, or 3 
to 3 1/2 inches of shortening of the right lower extremity.  

4.  The veteran's right knee disability is manifested by a 
genu recurvatum deformity, ligament damage, joint effusion, 
limitation of flexion to no more than 100 degrees and painful 
arthritis; however, ankylosis, recurrent subluxation, lateral 
instability, or malunion of the tibia and fibula have never 
been shown.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected residuals of a fracture 
of the left ulna have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 
4.27, 4.40-4.46, Diagnostic Code 5211 (2006).

2.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected residuals of a right 
ankle fracture have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 
4.40-4.46, Diagnostic Code 5271 (2006).

3.  The criteria for a rating in excess of 30 percent for 
residuals of right femur fracture with right hip pain have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.71a, 
Diagnostic Code 5255 (2006).  

4.  The criteria for a rating in excess of 10 percent rating 
for the service-connected genu recurvatum deformity of the 
right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.20, 4.27, 4.71a, 
Diagnostic Code 5263 (2006).

5.  The criteria for the assignment of a separate 10 percent 
rating, but no higher, for arthritis of the right knee have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In letters dated August 2001 and November 2004, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims, and the effect of this duty upon 
his claims.  In addition, the veteran was advised, by virtue 
of a detailed September 2002 Statement of the Case (SOC) and 
October 2005 Supplemental Statement of the Case (SSOC) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claims.  We therefore find that appropriate notice has been 
given in this case.  Further, the claims file reflects that 
the SOC and SSOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2006).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding these issues for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  See also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
are being denied, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran.

II.  Increased Ratings 

The veteran sustained numerous joint injuries in a motor 
vehicle accident during active service in 1963.  Service 
connection was granted for disabilities of the mandible, left 
ulna, right ankle, and right femur shortly after discharge 
from service in July 1963.  Service connection for a genu 
recurvatum of the right knee, as a residual of the right 
femur fracture was subsequently granted in 1979.  The veteran 
currently claims that his service-connected disabilities have 
worsened in severity, such that increased ratings are 
warranted.  The veteran also maintains that he is unable to 
maintain gainful employment due to his service-connected 
disabilities.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Under 38 C.F.R. § 4.31 (2006), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2006), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or pain on movement.  38 C.F.R. § 4.45 (2006).

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

In light of the Court's findings in Deluca, the impact of 
pain must be considered in making a rating determination, and 
functional loss due to pain is to be rated at the same level 
as functional loss where motion is impeded.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Moreover, the Court 
has indicated that 38 C.F.R. § 4.59 deems painful motion be 
considered limited motion, even though a range of motion may 
be possible beyond the point when pain sets in.  See Powell v 
West, 13 Vet. App. 31, 34 (1999); 

A.  Left Ulna

The veteran's service-connected residuals of a left ulna 
fracture is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5211.  The veteran is left handed, thus, his left arm is 
considered his major arm for rating purposes.  Under 
Diagnostic Code 5211, a 10 percent rating is assigned for the 
major arm when impairment of the ulna is manifested by 
malunion with bad alignment.  Impairment of the major ulna 
consisting of nonunion in the lower half, warrants a 20 
percent evaluation.  To warrant a higher, 30 percent rating 
for impairment of the ulna, the evidence would have to show 
nonunion in the upper half, with false movement, without loss 
of bone substance or deformity.  A 40 percent rating is 
assigned for nonunion in the upper half, with false movement, 
and with loss of bone substance and marked deformity.  38 
C.F.R. § 4.71a, Diagnostic Code 5211 (2006).  

At examination in February 2002, the veteran reported pain at 
the ulna fracture site.  Specifically, the veteran reported a 
mild kind of pain, which was present most of the time.  
Decreased temperature and increased activity precipitated 
pain and nothing really helped alleviate the pain.  On 
examination, range of motion was full at the left elbow.  The 
veteran had no constitutional symptoms of bone disease.  The 
impression was status post fracture of the left ulna with 
pain at the fracture site.  X-ray study from February 2002 
noted an impression of probable prior fracture involving the 
proximal ulna with two cortical screws still in place; and 
degenerative changes of the left elbow.  

At VA examination in July 2005, the veteran reported a 
constant left elbow pain, described as a dull pain rated as 
2-4/10 in severity.  The veteran also reported pain, 
stiffness, swelling, and weakness in the elbow.  The veteran 
reported that it was difficult to perform certain activities, 
such as sweeping with a broom.  He was able to do his 
activities of daily living, but at a much slower pace.  
Examination of the elbow joint revealed no tenderness to 
palpation of the elbow joint.  There was no erythema or edema 
that was noted.  He had decreased range of motion of the 
elbow joint with flexion to 140 degrees with pain, extension 
to 0 degrees with pain.  Supination to 60 degrees with pain, 
pronation to 60 degrees with pain.  There was no additional 
decreased range of motion with repetitive testing of the 
elbow joint against varying levels of resistance.  His 
strength was 5/5 and equal bilaterally in the upper and lower 
extremities.  The assessment was left elbow degenerative 
joint disease status post ulnar fracture per x-ray.  X-ray 
studies of the left elbow revealed post-surgical changes 
involving the proximal ulna consistent with a prior fracture, 
as well as degenerative changes.  

At the veteran's personal hearing before the undersigned, he 
testified that he was losing strength in his left arm because 
of the residuals of the ulna fracture.  The veteran testified 
that his ability to perform everyday tasks was decreasing 
because of the limited motion , pain and weakness in the left 
arm.  

Based on the above medical findings, the Board finds that the 
criteria for the next higher, 20 percent rating, based on 
impairment of the ulna, have not been met.  The medical 
evidence does not reveal nonunion in the upper half with 
false movement, loss of bone substance deformity.  One or 
more of these manifestations would have to be demonstrated to 
warrant a rating in excess of 10 percent.  

Importantly, the Board once again notes that a separate 
rating for arthritis of the elbow was assigned pursuant to an 
October 2005 rating decision.  A 10 percent rating was 
assigned based on noncompensable limitation of motion of the 
forearm/wrist.  Traumatic arthritis is evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 5010.  
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion for the specific joint 
involved.  When the limitation of motion for the specific 
joint involved is noncompensable, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent rating is 
warranted for x-ray evidence of involvement of two or more 
major joints with occasional incapacitating exacerbations and 
a 10 percent rating is warranted for x-ray evidence of two or 
more major joints.  Diagnostic Code 5003.

Thus, the veteran is compensated at the 10 percent rating for 
impairment of the ulna, and he is further compensated for 
painful limited motion at the 10 percent rate due to the 
traumatic arthritis of the elbow.  The medical evidence does 
not suggest that ratings in excess of those assigned are 
warranted for the service-connected residuals of a left ulna 
fracture.  Other codes have been considered.  Diagnostic 
Codes 5206 and 5207 address limitation of extension and 
flexion of the forearm, respectively; Diagnostic Code 5213 
addresses impairment of supination and pronation of the elbow 
and forearm; Diagnostic Code 5214 addresses ankylosis of the 
wrist; Diagnostic Code 5215 addresses limitation of motion of 
the wrist; and Diagnostic Codes 5228 and 5229 address 
limitation of the thumb and index or long fingers, 
respectively.  Based on the veteran's limited range of 
motion, as noted hereinabove, none of these codes provides 
for the assignment of a rating in excess to the 10 percent 
rating already assigned for arthritis of the elbow.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
fracture of the left ulna under any applicable Diagnostic 
Code, with consideration of DeLuca and well as the separate 
10 percent rating assigned for the arthritis of the elbow.  
The competent medical evidence is negative for any evidence 
of impairment of the ulna consisting of nonunion in the upper 
or lower half or false movement and nonunion in the lower 
half.  Diagnostic Code 5211.  The veteran's range of motion 
of the wrist, forearm, thumb and fingers, as noted in his 
most recent VA examination report, are noncompensable.  
Diagnostic Codes 5206, 5207, 5213 - 5215, 5228 and 5229.  

The Board recognizes the veteran's complaints of pain; 
however also notes that the veteran's painful arthritis is 
compensated at the 10 percent rate, despite noncompensable 
range of motion.  In other words, the rating schedule 
recognizes that arthritis is painful, even without 
significant limitation of motion.  Thus, the assignment of a 
10 percent rating.  Furthermore, the Board notes that 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca is not 
appropriate where the diagnostic code is not predicated on 
loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996) (specifically addressing the evaluation of a knee 
disability under Code 5257).  But see Spurgeon v. Brown, 10 
Vet. App. 194 (1997) (even if a separate rating for pain is 
not required, the Board is still obligated to provide reasons 
and bases regarding application of the regulation).  

In this case, the veteran's residuals of a fracture of the 
left ulna do not warrant an evaluation in excess of 10 
percent, even with consideration of sections 4.40 and 4.45 
for functional loss, assessed on the basis of increased 
limitation of motion, pursuant to the guidelines set forth in 
Deluca.  The Board finds that the veteran's symptoms, 
including pain, are adequately addressed and contemplated by 
the 10 percent rating for impairment of the ulna along with 
the separate 10 percent evaluation under Diagnostic Code 
5010.  As stated, the evidence does not show that the 
veteran's pain results in even compensable limitation of 
motion under any other applicable Diagnostic Codes.  Thus, 
the Board finds that the veteran's current 10 percent 
evaluation, in addition to the 10 percent for arthritis, 
appropriately addresses his symptoms, and an evaluation in 
excess of 10 percent under Diagnostic Codes 5211 is not 
warranted.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's service-connected 
residuals of a left ulna fracture.  In reaching this decision 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 4.3 (2006).  

B.  Right Ankle.  

The veteran asserts that the service-connected residuals of a 
right ankle fracture have worsened since the original 
assignment of a 20 percent rating assigned since 1964.  

The veteran's service-connected right ankle fracture is rated 
as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 for limitation of motion of the ankle.  
Under Diagnostic Code 5271, moderate limited motion of the 
ankle warrants a 10 percent rating.  A 20 percent rating, the 
maximum rating under Diagnostic Code 5271, is assigned for 
marked limitation of the ankle.  Accordingly, an evaluation 
in excess of 20 percent under such code is not available.  

A higher evaluation of 30 percent under Diagnostic Code 5270 
is warranted for evidence of ankylosis of the ankles in 
plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5270 (2006).  However, there is no 
objective evidence of ankylosis on examination, as noted 
hereinbelow.  

At VA examination in February 2002, the veteran reported 
pain, stiffness and swelling of his right ankle.  He took 
Motrin for the pain.  The pain was constant and changes in 
the weather precipitated the pain, and rest and elevation 
were the only things that helped alleviate the pain.  The 
veteran did not use crutches, braces, or canes.  The veteran 
did use a right shoe lift for his shortened femur.  The 
veteran had no history of surgery, dislocation, subluxation 
or inflammatory arthritis.  Range of motion testing of the 
right ankle revealed 20 degrees of dorsiflexion, 35 degrees 
of plantar flexion, 20 degrees of inversion, and 20 degrees 
of eversion.  The impression was degenerative changes of the 
right ankle per x-ray; chronic right ankle sprain.  A 
February 2002 x-ray of the right ankle revealed a non-union 
fracture of the medial malleolus; possible intra-articular 
bodies of the tibiotalar joint along the medial aspect of the 
joint compartment; and degenerative changes of the 
metatarsolateral joints.  

At VA examination in July 2005, the veteran reported constant 
right ankle pain, rated as 4 out of 10 in severity, but which 
sometimes got as high as 6-7/10.  The veteran also reported 
stiffness, heat, and giving way of the right ankle.  He 
favored the left leg in order to keep weight off the right 
ankle.  The veteran also noted that 2-3 times per week, he 
had throbbing in his ankle at night.  The veteran denied 
radiation of the pain.  He used a cane for ambulation.  He 
denied any dislocation or recurrent subluxation of the ankle 
joint.  The veteran reported increased pain and decreased 
activity.  On examination of the right ankle, there was no 
erythema or edema.  There was some tenderness to palpation of 
the ankle joint.  The veteran had full range of motion of the 
ankle joint with dorsiflexion to 20 degrees, plantar flexion 
to 40 degrees, anteversion to 30 degrees, and eversion to 20 
degrees.  There was pain reported on all ranges of motion 
testing of the right ankle; however there was no additional 
decreased range of motion of the repetitive testing of the 
ankle against varying levels of resistance.  The assessment 
was right ankle degenerative joint disease per x-ray.  X-ray 
studies of the right ankle noted an impression of prior non-
union fracture of the medial malleolus; degenerative changes 
of the forefoot; calcaneal enthesophyte formation.  

At his personal hearing in July 2005, the veteran testified 
that he was never prescribed a cane or braces for his ankle.  
The veteran testified that the right ankle became swollen at 
times, although he noticed no discoloration or redness.  

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant." 38 C.F.R. § 4.40 (2006).  The Board 
acknowledges that the veteran exhibited additional functional 
loss due to ankle pain on VA examinations.  The Board notes, 
however, that a higher rating based on DeLuca is inapplicable 
in this case because the veteran is receiving the maximum 
schedular evaluation for limitation of motion of the right 
ankle, absent evidence of ankylosis.  See Johnston v. Brown, 
10 Vet. App. 80 (1997).  In essence, the veteran is already 
being compensated for the additional functional loss.  The 
Board also notes that a separate rating for arthritis of the 
ankle is not for application because the right ankle 
disability is currently rated as 20 percent disabling based 
on painful limited motion.  In other words, the rating for 
the service-connected right ankle is predicated on limitation 
of motion, and as such, a separate rating for arthritis, 
which is also predicated on painful limited motion, would 
amount to compensating the veteran twice for the same 
manifestations.  The evaluation of the same disability or 
same manifestations under the various diagnoses is to be 
avoided.  38 C.F.R. § 4.14 (2006).

As the preponderance of the evidence is against the increased 
rating claim, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  On review, the Board 
finds that the evidence does not suggest that the veteran's 
case presents an exceptional or unusual disability picture 
due to the service-connected right ankle disability so as to 
render a schedular rating impractical.  The rating schedule 
provides for higher disability evaluations, but the veteran 
has not demonstrated the criteria for higher evaluations.  
There is no evidence that the veteran's right ankle 
disability requires frequent hospitalization.  Further, the 
Board finds that the veteran's bilateral ankle disability 
does not cause marked interference with employment.  Although 
the veteran contends that he is unable to work due to his 
service-connected disabilities, he has never suggested that 
his inability to work was solely the result of his right 
ankle pain; and, moreover, a VA examiner in July 2005 
indicated that the veteran's service-connected disabilities, 
in the aggregate, did not prevent the veteran from sedentary 
employment.  Overall, the objective evidence of record does 
not reflect unusual or exceptional disability that would 
render the schedular criteria impractical.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action.  See VAOPGCPREC 6-96.

C.  Right Femur

The veteran sustained a fractured femur during service with a 
resulting shortening of the right lower extremity.  The 
veteran asserts that the service-connected residuals of a 
fractured right femur with shortening of the right lower 
extremity are more disabling than represented by the 30 
percent rating currently assigned.  

The RO has evaluated the veteran's right femur disability as 
30 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  Diagnostic Code 5255, which governs 
ratings of impairment of the femur, provides that a 20 
percent evaluation is assignable for malunion of the femur 
with moderate knee or hip disability.  A 30 percent 
evaluation is assignable for malunion of the femur with 
marked knee or hip disability.  A 60 percent evaluation is 
assignable for a fracture of the surgical neck of the femur 
with a false joint, or for nonunion of the femur, without 
loose motion, weight bearing preserved with an aid of a 
brace.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2006).  

Also applicable to the veteran's claim are Diagnostic Codes 
5250, 5252 and 5254, which allow for an evaluation of at 
least 60 percent for ankylosis of the hip, an evaluation of 
40percent for limitation of flexion of the thigh to 10 
degrees, and an evaluation of 80 percent for a flail hip 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5252, 5224 
(2006).  Hip flexion is considered unlimited if ranging from 
0 to 125 degrees.  Hip abduction is considered unlimited if 
ranging from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2006). 

Based on the reasoning that follows, the evidence establishes 
that the veteran's left femur disability picture does not 
more nearly approximate the criteria for an increased 
evaluation under any pertinent Diagnostic Code.

VA examination in February 2002 noted that the veteran 
fractured the third portion of the right femur during 
service.  After the fracture, the veteran had shortening of 
the right femur and the right femur was approximately one 
inch shorter than the left femur on examination.  The veteran 
wore a shoe lift of one inch to compensate for the different 
leg lengths.  The veteran denied pain at the fracture site.  
The veteran had full range of motion for the right hip and 
took Motrin for his knee pain.  The veteran reported that the 
leg length difference was the only affect of the right femur 
injury.  The impression was shortening of femur secondary to 
comminuted fracture of the right femur with approximately 
one-inch loss of height.  February 2002 X-ray studies of the 
right femur revealed remodeled remote fracture involving the 
mid femoral diaphysis with angulation and displacement and 
degenerative changes of the right knee and hip.  

At VA examination in July 2005, the veteran denied problems 
associated with the right femur.  Examination again showed 
the right femur one-inch shorter than the left.  The veteran 
denied pain or tenderness to palpation of the femur.  The 
assessment was status post right femur fracture per x-ray.  
X-ray studies of the right femur noted a deformity of the mid 
shaft of the femur consistent with prior fracture; minor 
degenerative changes of the hip and moderate degenerative 
changes of the knee.  

Thus, in sum, the medical evidence of record notes femur 
fracture residuals of arthritis of the hip, shortening of the 
right leg and arthritis of the knee.  There was no pain or 
tenderness to palpation at the fracture site and the veteran 
did not complain of pain or limited motion, other than the 
hip and knee pain.  As noted, the veteran's femur fracture 
residuals are rated as 30 percent disabling based on malunion 
of the femur with marked knee or hip disability.  In this 
case, the veteran's service-connected disabilities include a 
separately ratable right knee disorder; however the hip 
arthritis is contemplated in the 30 percent rating for the 
femur fracture residuals under Diagnostic Code 5255.  Thus, 
the Board finds that the veteran's residuals of a right femur 
fracture are properly rated as 30 percent disabling pursuant 
to Diagnostic Code 5255, based on shortening of the right 
lower extremity and hip arthritis.  A higher rating under 
Diagnostic Code 5255 is not for application in this case 
because neither a fracture of the surgical neck of the femur 
with a false joint, nor for nonunion of the femur, without 
loose motion, weight bearing preserved with an aid of a brace 
has ever been demonstrated.  

The Board also has considered whether the veteran may be 
entitled to higher ratings under other potentially applicable 
Diagnostic Codes, including Diagnostic Codes 5250-5254 which 
refer to ankylosis of the hip or limitation of motion of the 
thigh.  38 C.F.R. § 4.71a.  However, ankylosis was not found 
on examination and significant impairment of the thigh is 
also not shown.  The Board notes that the veteran's right leg 
is 1 inch shorter than the right leg; however a separate 
evaluation under Diagnostic Code 5275 is not permitted as 
ratings under 5275 cannot be combined with other ratings for 
fracture of the same extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5275 (2006).  Although, a single rating of 40 
percent would be applicable under this code if the evidence 
showed a shortening of the lower extremity of at least 3 
inches, and the rating was not combined with other ratings 
pertaining to the femur.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 30 percent for the veteran's service-connected 
residuals of a fracture of the right femur.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2006).  





D.  Right Knee

The veteran's service-connected right knee disability is 
rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5263 for 
genu recurvatum of the right knee.  Under that code, a 10 
percent rating is assigned for acquired objectively 
demonstrated traumatic genu recurvatum of the knee with 
weakness and insecurity in weight-bearing.  A 10 percent 
rating is the maximum allowable rating under Diagnostic Code 
5263.  

Historically, a November 1978 VA orthopedic examination 
report notes an impression of a recurvation of the right 
knee, probably secondary to the necessary traction for 
treatment of the femoral fracture.  Service connection for 
genu recurvatum of the right knee was subsequently granted 
pursuant to a February 1979 rating decision.  A 10 percent 
rating under Diagnostic Code 5263 was assigned effective from 
May 1, 1979, and has remained in effect since that time.  

A February 2002 magnetic resonance imaging (MRI) scan of the 
right knee noted an impression of:  (1)  Joint effusion; (2)  
Tricompartmental osteoarthritic changes, predominantly the 
lateral femoral tibial joint compartment; (3)  Baker cyst 
with small leak; (4)  Second medial collateral ligament 
consistent with prior injury; (5)  Complex lateral meniscal 
tear with additional lobular septated fluid collection 
abutting the anterior horn of the lateral meniscus near the 
intercondylar notch which was suspicious for a meniscal 
cyst;(a less likely diagnosis would be a ganglion); (6)  
Chronic partial PCL tear; (7)  Severe degeneration of the 
medial meniscus; (8)  Tendinosis of the quadriceps tendon and 
proximal infrapatellar tendon.  

At VA examination in February 2002, the veteran complained of 
pain, stiffness, swelling and giving way of the right knee. 
He took Motrin for pain.  The veteran reported constant pain, 
with changes in the weather and walking precipitating the 
pain.  The veteran used a right shoe lift of his shorted 
femur, but otherwise used no crutches, braces or canes.  The 
veteran had no history of dislocation, subluxation or 
inflammatory arthritis.  Examination of the right knee 
revealed 100 degrees of flexion and extension with both 
active an passive range of motion.  There was no obvious 
laxity of the joint capsule and the anterior and posterior 
cruciate ligaments appeared intact.  The impression was 
degenerative changes of the right knee per MRI.

At VA examination in July 2005, the veteran continued to 
report constant pain in the right knee, which he rated 4/10 
in severity, but reported with flare-ups, the pain got as 
high as 7/10 in severity.  The veteran also reported 
stiffness, and giving way of the knee.  He denied swelling, 
weakness, heat or redness.  The veteran was treated with 
Ibuprofen, which helped somewhat.  The veteran denied 
dislocation, and recurrent subluxation of the knee joint.  
The veteran used a cane for ambulation.  Examination of the 
right knee revealed no tenderness to palpation although there 
was some crepitus upon palpation of the patella.  There was 
no edema.  He had decreased range of motion of the knee with 
flexion from 0-120 degrees with pain noted at 120 degrees, 
extension to 0 degrees.  There was no ligamentous laxity, 
negative Lachman's and McMurray's.  There was no additional 
decreased range of motion with repetitive testing of the knee 
against varying levels of resistance.  The assessment was 
right knee degenerative joint disease, status post right 
femur fracture per x-ray.  X-rays of the right knee noted 
tricompartmental degenerative changes of the right knee with 
a trace amount of fluid in the joint.  

At his personal hearing in July 2005, the veteran testified 
that he was never prescribed a brace or crutches for his 
knee.  The veteran also testified that his knee was becoming 
more stiff as he got older and that he felt locking and 
popping in his knee.  The veteran testified that he had 
problems with bending and stooping.

Thus, in sum, the evidence shows that the veteran has 
objective evidence of arthritis of the right knee, in 
addition to the genu recurvatum which was diagnosed in 1978.  

As noted above, traumatic arthritis established by X-ray 
findings is rated on the basis of limitation of motion for 
the specific joint involved.  When the limitation of motion 
for the specific joint involved is noncompensable, a rating 
of 10 percent is for application for each such major joint 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent rating is 
warranted for x-ray evidence of involvement of two or more 
major joints with occasional incapacitating exacerbations and 
a 10 percent rating is warranted for x-ray evidence of two or 
more major joints.  Diagnostic Codes 5003, 5010.

Importantly, in rating knee disabilities, VA must consider 
opinions of the General Counsel (VAOPGCPREC 23-97 and 9-98), 
in which it was held that a claimant who has arthritis and 
subluxation/instability due to service-connected knee 
disability(ies) may be rated separately based on limitation 
of motion and lateral instability and subluxation.  Thus, 
separate ratings under Diagnostic Codes 5010, in conjunction 
with 5260 or 5261 as well as 5257 must be considered.  In 
other words, if a claimant is rated for a disability of the 
knee which is NOT predicated on limitation of motion, such as 
subluxation, instability, or, in this case, genu recurvatum, 
then such claimant may also be assigned a separate rating for 
arthritis which IS predicated on limitation of motion, as 
noted hereinabove.  

In this case, there is objective evidence of arthritic 
changes in the right knee; however, the examinations of 2002 
and 2005 reveal that the veteran exhibits a noncompensable 
degree of limitation of flexion and extension of the right 
knee.  Thus, because the veteran's right knee disability is 
rated under Diagnostic Code 5263 for genu recurvatum, a 
disability NOT predicated on limitation of motion, a separate 
10 percent rating is assignable under Diagnostic Code 5010 
for traumatic arthritis of the right knee based on x-ray 
evidence of arthritis with noncompensable limitation of 
motion of the right knee.  See 38 C.F.R. § 5010 (2006); 
VAOPGCPREC 23-97 and 9-98.  Entitlement to a rating in excess 
of 10 percent for arthritis of the right knee is not 
established because the veteran's right knee flexion is 
limited to no more than 100 degrees and extension is to 0.  
Likewise, entitlement to a rating in excess of 10 percent for 
the genu recurvatum of the right knee is not applicable 
because 10 percent is the maximum allowable rating under 
Diagnostic Code 5263.  Moreover, a rating in excess of 10 
percent under other diagnostic codes pertaining to the knee 
is not for application because the evidence of record does 
not demonstrate ankylosis of the right knee or recurrent 
instability, subluxation or semilunar dislocated cartilage.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's service-connected genu 
recurvatum of the right knee.  In reaching this decision the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
However, the evidence weighs in favor of the assignment of a 
separate 10 percent rating, but not higher, for the service-
connected arthritis of the right knee.  38 U.S.C.A. § 5107(b) 
(West 2002), 38 C.F.R. § 4.3, 4.7, 4.71a, Diagnostic Codes 
5010, 5263 (2006).  


ORDER

An increased rating for the service-connected residuals of a 
fracture of the left ulna is denied.

An increased rating for the service-connected residuals of a 
fracture of the right ankle with degenerative changes is 
denied.

An increased rating for the service-connected residuals of a 
fracture of the femur with shortening of the right lower 
extremity is denied.

An increased rating for the service-connected genu recurvatum 
of the right knee is denied.  

A separate 10 percent rating, but no higher, for the 
arthritis of the right knee is granted, subject to the laws 
and regulations governing the payment of monetary benefits.




REMAND

The veteran asserts that an increased rating for the service-
connected residuals of fractures of the left and right rami 
of mandible and left zygoma, including partial paresthesia, 
left maxilla, is warranted.  

The veteran was scheduled to appear for a VA dental 
examination in August 2005 for the specific purpose of 
assessing the current nature, extent, and severity of the 
service-connected residuals of fractures of the left and 
right rami of mandible and left zygoma.  The record reflects 
that the veteran failed to report to that examination.  

The veteran subsequently explained that he never received any 
notification that such an examination was scheduled on his 
behalf.  The Board notes that the veteran did report for his 
VA orthopedic examination scheduled in July 2005, and the 
veteran also reported for his personal hearing, scheduled in 
July 2006.  Resolving all doubt in the veteran's favor, the 
Board finds no reason to believe that the veteran would have 
failed to report to his scheduled dental examination if he 
had received notice of such.  Thus, the veteran should be 
afforded another opportunity to appear for a dental 
examination at the RO.  All pertinent treatment records 
should be obtained and associated with the claims file.  

Finally, the Board notes that the TDIU issue is inextricably 
intertwined with the above described increased rating issue.  
Thus, the veteran's TDIU claim must be deferred pending the 
outcome of his other claim.  See Holland v. Brown, 6 Vet. 
App. 443 (1994).  It also appears that development pertinent 
to the TDIU issue should be accomplished in light of the 
increased rating established with regard to the veteran's 
right knee arthritis.  The determination of disability 
ratings for each service-connected disability is an integral 
part of the evaluation of a TDIU claim.




Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for the 
service-connected right and left mandible 
rami and left zygoma fracture residuals 
with left maxilla partial paresthesia, 
not already associated with the claims 
file.  

2.  After all available records are 
obtained, schedule the veteran for a VA 
examination to determine the current 
nature, extent and severity of the 
service-connected residuals of a right 
and left rami of mandible and left zygoma 
with partial paresthesia.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
requested stud(ies).  The examiner in 
this regard should elicit from the 
veteran and record a full clinical 
history referable to the dental 
disability.  The examiner should 
specifically  indicate whether the 
pertinent symptomatology involves a 
cranial nerve, and if so, the particular 
nerve(s) should be identified along with 
the branch.  Additionally, the examiner 
should opine as to whether any paralysis 
thereof is incomplete or complete; and 
exactly what functions and sensations are 
involved as a result.  The examiner 
should also identify the extent of any 
sensory, cosmetic and other functional 
facial symptoms involved, including pain, 
with a specific focus by the examiner on 
quantifying each of the problems noted.  
The examiner should provide an opinion 
concerning the impact of the veteran's 
service-connected partial paresthesia, 
left maxilla, and any other fractures of 
the left and right rami of mandible and 
left zygoma on his ability to work, with 
consideration of the veteran's other 
service-connected disabilities in mind.  
All findings must be reported in detail 
and all indicated testing must be 
accomplished.  

3.  Following completion of the 
development requested hereinabove, the 
RO/AMC must undertake to review the 
veteran's claim.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


